IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: TERMINATION OF PARENTAL             : No. 122 MAL 2022
RIGHTS TO A.P.H., A MINOR                  :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: S.L.L., MOTHER                : from the Order of the Superior Court

IN RE: TERMINATION OF PARENTAL             : No. 123 MAL 2022
RIGHTS TO M.S.H., A MINOR                  :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: S.L.L., MOTHER                : from the Order of the Superior Court

IN RE: TERMINATION OF PARENTAL             : No. 124 MAL 2022
RIGHTS TO K.P.H., A MINOR                  :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: S.L.L., MOTHER                : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of April, 2022, the Petition for Allowance of Appeal is

DENIED.